       Case 1:19-cv-07680-AJN-KHP Document 74 Filed 08/04/21 Page 1 of 2



                                                                                        08/04/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CURTIS McDANIEL,
            Plaintiff,                              1-19-CV-7680 (AJN) (KHP)
-against-                                           ORDER RESCHEDULING CASE
                                                    MANAGEMENT CONFERENCE
THE PEOPLE OF THE STATE NEW YORK, et al.,

            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       The telephonic Case Management conference in this matter currently scheduled for

August 5, 2021 at 2:00 p.m. is hereby adjourned to Thursday, September 16, 2021 at 10:00 a.m

       It is hereby ORDERED that the Warden or other official in charge of the Bare Hill

Correctional Facility produce plaintiff Curtis McDaniel., Inmate Number 20-A-0242, on

September 16, 2021, no later than 10:00 a.m., to a suitable location within the Bare Hill

Correctional Facility that is equipped with a telephone, for the purpose of participating by

telephone in a conference with the Court and defendants’ counsel. If the scheduled time and

date presents a hardship, the Warden or the Warden’s designee should promptly inform

chambers by calling (212) 805-0234.

       Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

the Bare Hill Correctional Facility to arrange the call and determine the telephone number at

which the plaintiff will be reachable at the above time and date; (3) call into Judge Parker’s

AT&T teleconference line (866) 434-5269, Access Code: 4858267, with the plaintiff on the line,

at the time and date of the conference.

       The Clerk of Court is requested to mail a copy of this order to the pro se Plaintiff.
      Case 1:19-cv-07680-AJN-KHP Document 74 Filed 08/04/21 Page 2 of 2




Dated: August 4, 2021
       New York, New York
                                   SO ORDERED.


                                   ________________________________
                                   KATHARINE H. PARKER
                                   United States Magistrate Judge




                                      2
